Citation Nr: 1761100	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of the fracture of all toes on the right foot.

2. Entitlement to service connection for residuals of the fracture of bones in the left foot.

3. Entitlement to service connection for scars of the head resulting from a motor vehicle accident (MVA).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel

INTRODUCTION

The Veteran had active service from January 1954 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board wishes to clarify the procedural history of the case.  The Veteran claimed service connection for the three issues on the title page in August 2004.  VA subsequently denied the claims in April 2005, March 2006, and September 2006.  The Veteran did not submit a Notice of Disagreement with any of these decisions.  Thus, when the Veteran again claimed them in August 2013, VA styled the present appeal as a claim requiring new and material evidence to reopen, pursuant to 38 C.F.R. § 3.156(a).  However, VA added relevant service treatment records (STRs) to the Veteran's claims file in March 2016.  This addition triggers 38 C.F.R. § 3.156(c), which triggers de novo review of the claims.  The Board has recharacterized the appeal.

The Veteran was in an MVA on October 5, 1962.  An Abbreviated Medical Record dated October 5, 1962 notes that the Veteran sustained multiple lacerations of the forehead requiring sutures, that he complained of pain in both feet, and that X-rays were normal for the right foot but revealed fractures of the head of the first through fourth metatarsals of the left foot.  He did not lose consciousness.  On October 9, Air Force physicians operated on the Veteran's left foot.  Follow-up records note that the Veteran's left foot was in a cast through at least the remainder of October 1962.  A "Discharge Summary" contained in the STRs show the Veteran was hospitalized from October 5 - November 1, 1962.  It notes that the "patient's head went through the windshield sustaining multiple lacerations," and that the Veteran "complained of pain in both feet but especially of the left."  In light of these records, a VA compensation examination is merited to determine the nature and etiology of the Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for VA compensation examinations for his feet and scar claims. 

The following considerations govern:

The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

The examiner's attention is called to the following evidence:

(i)  	An October 5, 1962 Abbreviated Medical Record, 
which details the nature of the injuries sustained
by the Veteran.
(ii)  	An October 5, 1962 "Consultation Sheet" which shows "comminuted fractures, metatarsals heads 1-4, left foot."
(iii) Nursing notes dated from October 5 to 30, 1962. 
(iv)  	A November 7, 1962 "Discharge Summary" which shows "comminuted fractures, metatarsals heads 1-4, left foot," and "multiple lacerations of the forehead."  It also states the Veteran "complained of pain in both feet."

The examiner must then address the following questions:

A. Identify/diagnose any disorder of the left or right foot that presently exists or has existed during the appeal period period.  

B. For each identified disorder of the foot, state whether it at least as likely as not (50% or greater probability) that the Veteran's October 5, 1962 MVA caused the foot disorder?  Why or why not?


C. Identify/diagnose any disorder of the head including, but not limited to, scars and residual traumatic brain injury that presently exists or has existed during the appeal period.

D. For each identified disorder of the head, is it at least as likely as not (50% or greater probability) that the Veteran's October 5, 1962 MVA caused the disorder/scar?  Why or why not?

3. After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

